DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “perforated shrink wrap (Claim 7)”, and the “an adhesive tape (Claim 7)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said animal" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said water" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. Additionally, this recitation leaves it indefinite and unclear as to whether claim 5 is meant to depend upon claim 3 which first introduces the “water”? The same rejection applies to claim 8 which also recites “said water.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0222639 (Russell et al.).
Regarding Claims 1, 2, and 4, Russell et al. teaches: Claim 1 - an animal (the examiner notes that the term “animal” is the intended use of the “device”; and thus any prior art “device” must only be “capable of” being used with an animal; the examiner noting that almost any water bottle is “capable of” being used to help feed water to an animal) hydration device (1), comprising:(a) a container (1) of a predetermined size and shape prefilled with a consumable liquid (such as liquids as described in paragraph [0002]), and (b) a screw-on lid (20) that fastens to a rimmed mouth opening (30) of said container (1), and (c) a tamper-evident seal (24) being attached simultaneously to said container (1) and said screw-on lid (20), (Figures 1-7; Figure 1 provided below); Claim 2 - wherein said animal is a domesticated "pet" animal (the examiner again notes that the term “animal” is the intended use of the “device”; and thus any prior art “device” must only be “capable of” being used with an animal), (Figures 1-7); Claim 4 - wherein said device (1) is disc-shaped and composed of recyclable material (Paragraph [0031]), (Figures 1-7).

    PNG
    media_image1.png
    481
    555
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0222639 (Russell et al.) in view of U.S. Patent Application Publication No. 2005/0220943 (Abrams et al.).
Regarding Claims 3, 5, 6 and 8, Russell teaches the device as described above, in addition to teaching: Claim 5 - wherein said rimmed mouth opening (34) comprises:(a) a circular surface protruding in an upward fashion from the opening of said container (1), and (b) non-continuous threads (31) spiraling horizontally around the protruding surface, and (c) a sufficient diameter as to allow said animal access to said consumable liquid by inserting its tongue into said rimmed mouth opening (34), (Figures 1-7); Claim 6 - wherein said screw-on lid (20) comprises: (a) a disc-shaped sheet of rigid material of sufficient size to completely cover said rimmed mouth opening (34), and (b) a diameter of sufficient size to accommodate removal by one pair of human hands, and (c) internal non-continuous (26) threads that intertwine and lock with the threads (31) on said rimmed mouth opening (34), (Figures 1-7); Claim 8 - a method of sealing an animal hydration device consistent with Claim 1, comprising:(a) twisting said screw-on lid (20) onto said rimmed mouth opening (34) such that the threads (31) interlock in a continuous spiraling downward fashion until said twisting halts and arrives to a stopping point, and (b) whereby, said stopping point forms a leakproof seal between said rimmed mouth opening (34) and said screw-on lid (20) to keep said consumable liquid therein, (Figures 1-7).
Russell does not teach: wherein said consumable liquid is water (Claims 3, 5 and 8); wherein said threads are continuous (Claim 5); and wherein the internal threads are continuous (Claim 6). However, Abrams et al. teaches: Claims 3, 5 and 8 – wherein it is well known for a container (such as a bottle as seen in at least Figures 4A-4C) to hold a consumable liquid in the form of prefilled water (abstract), for the purposes of providing clean and healthy water, (Figures 1A-12B); Claims 5 and 6 – a lid (such as seen in Figures 5A and 5B, and 6-8) which attaches to the mouth of the container (such as a bottle as a container as seen in at least Figures 4A-4C) with continuous threads, (Figures 1A-12B). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Russell to have wherein said consumable liquid is water (Claims 3, 5 and 8); wherein said threads are continuous (Claim 5); and wherein the internal threads are continuous (Claim 6) as taught by Abrams et al. for the purposes of allowing the device of Russell to hold clean water which is highly desirable in tamper proof containers.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0222639 (Russell et al.) in view of U.S. Patent No. 9,542,823 (Russell et al.) and U.S. Patent No. 7,780,024 (Marsella).
Regarding Claim 7, Russell teaches the device as described above, in addition to teaching: Claim 7 - wherein said tamper-evident seal (24) comprises:(a) a circular shaped band (24) with gripping teeth attached simultaneously onto said screw-on lid (20) and said rimmed mouth opening (34), (Figures 1-7).
Russel does not teach: 
(A) a perforated shrink wrap plastic enclosed simultaneously around said screw-on lid and said rimmed mouth opening (Claim 7). 
(B) an adhesive tape attached simultaneously onto said screw-on lid and said rimmed mouth opening (Claim 7). However, 
In regards to (A), Russell 823” teaches: Claim 7 – wherein it is well known to place a container within shrink wrap in order to providing additional tamper proofing, along with providing a surface for additional advertising/indicia (34/36), (Figure 1 as provided below). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Russel 639” to have a perforated shrink wrap plastic enclosed simultaneously around said screw-on lid and said rimmed mouth opening (Claim 7) as taught by Russell 823” for the purposes of providing additional tamper proofing, along with providing a surface for additional advertising/indicia.

    PNG
    media_image2.png
    545
    276
    media_image2.png
    Greyscale

In regards to (B), Marsella teaches: Claim 7 – wherein it is well known to pace an adhesive tape/seal (512) between a rimmed mouth opening and a lid (510) for the purposes of providing additional tamper proofing of a container (509), (Figure 5 as provided below). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Russell to have an adhesive tape attached simultaneously onto said screw-on lid and said rimmed mouth opening (Claim 7) as taught by Marsella for the purposes of providing additional tamper proofing to the container.

    PNG
    media_image3.png
    398
    433
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303) 297-4258.  The examiner can normally be reached on M-F, 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649